Title: From George Washington to Anthony Walton White, 17 September 1781
From: Washington, George
To: White, Anthony Walton


                  
                     Sir,
                     Williamsburg 17th Sepr :81
                  
                  You will please to send to this place for the use of the Genl & field officers expected from the head of Elk twelve good Horses—they will be wanted till their own come by land, only—let a Commisioned Officer come with them that he may regularly account for their delivery—He will report himself, & these Instructions to the Marquis de la Fayette upon his arrival.  Besides these, I shall want two of your best horses for my own use, & four for my Aids till our own can be a little recruited from long & severe Service.  My two (which are to be relieved) I send to your care, & beg you will commit them to some Dragoon, or other person in whom you can confide, for the necessary attention to them.  I am Sir Yr most Obedt Ser.
                  
                     Go: Washington
                  
               